Title: To Thomas Jefferson from William Arundel, 18 February 1808
From: Arundel, William,Edgar, John
To: Jefferson, Thomas


                  
                     
                        
                     [18 Feb. 1808]
                  
                  At a numerous and respectable meeting of the Inhabitants of the County of Randolph held in the Town of Kaskaskia on the Eighteenth day of February 1808 agreeable to notice previously given for the purpose of taking into consideration various matters relative to their political situation—Col. John Edgar was called to the Chair, and William Arundel appointed Secretary—On motion of Robert Morrison Esquire—that a Committee be appointed to draft resolutions, William Morrison Esquire Captains, John Beard, Ephraem Belderback, William Barnet and William Arundel were unanimously chosen—Retired and returned with the following Resolutions which were adopted without a dissenting voice—
                  1st Resolved That it is with the deepest regret we have learned that our Eastern brethren entertain doubts of our attachment to the Government of the United States
                  2nd Resolved As the opinion of this meeting that a large proportion of the Citizens of this County are zealous advocates of the American Government, and venerate its Constitution and Laws—
                  3rd Resolved—That we are ready to support with our Lives and Fortunes the Integrity of the Union—
                  4th Resolved, As the opinion of this meeting, that if there are Burrites in this County, they are few in number; insignificant in talents; and equally contemptable in character and principle—
                  5th Resolved, That we hold it as a duty we owe ourselves and our posterity: unequivocally to disavow having had any agency whatever in the appointment of Davis Floyd to the Clerkship of the House of Representatives of this Territory, and that we disapprove thereof; and further declare that the members from our County were not present when the appointment was made—
                  6th Resolved. That from a perfect experience of more than seven years we are Justified in saying that our Connection with the Eastern part of this Territory is a grievance of the greatest magnitude inasmuch as our Geographical situation (as well as other causes) renders our interests perfectly different and distinct—
                  7th Resolved. That it is our opinion it is our duty to repeat our solicitations in a Constitutional manner for relief; until the false and deceptive mask of designing Men and measures be exposed to Public view, and the national Legislature in their wisdom and goodness shall extend to us that relief which our situation has so long loudly called for—
                  8th Resolved, That we highly approve of all the Resolutions passed at Vincennes in the County of Knox on the fourth day January last, except the seventh which is exceptionable—
                  9th Resolved That the Chairman and Secretary of this meeting transmit one copy of the foregoing Resolutions to Thomas Jefferson President of the United States; one to the Editor of the Western World; and one to the Editor of the Western Sun with a request that they be published—
                  On motion—We will esteem it as an act of Justice and Goodness in such Printers as have published any matter calculated to militate against the Citizens of this Territory, relative to the Conspiracy of Aron Burr to give this an insertion in their respective Gazettes
                  Attest
                  
                     William Arundel Secy.
                     J Edgar Chair Man
                  
               